 474DECISIONSOF NATIONALLABOR RELATIONS BOARDStafford'sRestaurant,Inc.andDetroit Local Joint Execu-tive Board Hotel and Restaurant Employees&Barten-ders InternationalUnion, AFL-CIO and Locals 234,562, 880 and 705andTheresa Hunt.'Cases 7-CA-7045and 7-CB-1860May 15, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSOn June 23, 1969, Trial Examiner Frederick U. Reelissued his Decision in the above-entitled proceeding,finding that Respondent Stafford's Restaurant, Inc., here-in called the Respondent Employer, and RespondentsDetroit Local Joint Executive Board and Locals 234and 705, herein called the Respondent Unions, haveengaged in and are engaging in certain unfair laborpractices and recommending that they cease and desisttherefrom and take certain affirmative actions, as setforth in the attached Trial Examiner's Decision, Asto the Respondent Locals 562 and 880, the Trial Examinerfound that they had not engaged in the unfair laborpractices alleged and he recommended as to thoseRespondents that the complaint be dismissed in its entire-ty.Thereafter, the' General Counsel filed exceptionsto the Trial Examiner's Decision, with a supportingbrief,' and the Respondent Unions filed an answeringbrief to the General Counsel's exceptions, in whichthe Respondent Employer has joined.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection, with these cases to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as modifiedherein.In the absence of exceptions the Board adopts theTrial Examiner's findings that the Respondent Employerviolated Section 8(a)(1), (2), and (3) of the Act bymaintaining and enforcing a provision in its collective-bargaining agreement with Respondent Unions requiringitsemployees to obtain union membership within 7days following their employment, by requiring employeesto sign combined membership applications and dues-checkoff authorizations as a condition of employment,and by deducting dues and initiation fees from an employ-ee who had not signed a dues-checkoff authorization'The General Counsel has not excepted to the Trial Examiner'sdismissal of the complaint as it relates to Respondent Locals 562and 880Similarly, in the absence of exceptions, we adopt theTrial Examiner's findings that Respondent Unions violat-ed Section 8(b) (1) (A) and (2) of the Act by maintainingin effect and enforcing the unlawful union-security provi-sion referred to above, and by insisting at all timesmaterial to these cases on compulsory execution byStafford's employees of combined membership applica-tions and dues-checkoff authorizations at the time oftheir hire.THE REMEDYThe General Counsel has excepted to the Trial Exam-iner's recommended remedy, contending, as he didbefore the Trial Examiner, that proper effectuation ofthe policies of the Act requires, that the Respondentsreimburse all employees hired within 6 months precedingthe filing of the charges for all dues and fees unlawfullyexacted from them., Although the Trial Examineracknowledged the reasonableness of the General Coun-sel's requested remedy, he concluded, nevertheless, thatthe Board's decision inGladys A. Juett2was dispositiveof the issue before him, and, accordingly, recommendedthat reimbursement be limited to the period when duesand fees could not have been required under a validunion-security clause. For the reasons related below,we find that the violations which gave rise to the Board'slimited remedy in theJuettcase are distinguishable,both in kind and degree, from the unlawful conductwhich gave rise to the instant cases.The Board's remedial order in theJuettcasewaspredicated on findings that an employer engaged in theconstruction industry violated Section 8(a)(1) and (3)of the Act by entering intoand maintaininga provisionin a revised collective-bargainingagreement requiringunion membership on rather thanafterthe seventh dayof employment, which was applied retroactively, andwhich the employer implemented by requiring applicantsfor employment to execute union membership or dues-deduction authorizations at the time of hire. InJuettthe unlawful union-security provision was entered intoby the employer in 1960, shortly after the provisionsof Section 8(f) were incorporated into the Act, no chargeswere filed against the contractingunion,and the unlawfulunion-security provision was modified so as to makeitlegally enforceable and in conformity with the Actin less than a year after its execution. In the instantcases, by contrast, there is a bargaining history betweentheRespondents which dates back to approximately1940, and it is undisputed that at all times since thatdate they have maintained in effect and enforced aprovision in their collective-bargainingagreementsrequiring Stafford's employees, as a condition of employ-ment, to become union members on the seventh dayfollowing their date of hire, notwithstanding that theRespondent Employer is not engaged in the constructionindustry, and such a requirement has been contraryto the provisions of Section 8(a)(3) of the Act for more2Gladys A Jueti,Admmutratrirof the Estate of C D Juett, Deceased,137 NLRB 395182 NLRB No. 63 STAFFORD'S RESTAURANT,INC.475than 20 years.Coupled with this longtime adherenceto an unlawful and invalid union-security provision,is the additional finding that the Respondent Employerhas, at least since November 21, 1967,' and at theinsistenceof the Respondent Unions, required itsemployees to execute combined union membership anddues-checkoff authorizations as a, condition of employ-ment,even though the collective-bargaining agreementspecifies that dues-deduction authorizations are to be"voluntary." Furthermore, the record reveals that priorto the onset of the hearing in these matters,the Respond-ents entered into negotiations and reached agreementon modifications to their June 1,, 1966, agreement, butthey did not modifythe union-security provision tobring it in conformity with Section 8(a)(3) of the Act,and there is no evidence that the Respondents haveceased their insistence on the unlawful practice of requir-ing employees to execute union membership applicationsand checkoff authorizations as a condition of hire.Respondents'maintenance and enforcement of a voidand legally unenforceable union-security provision, whenconsidered in conjunction with Respondents'equallyunlawful practice of requiring new employees to executemembership applications and checkoff authorizations asa condition of employment,warrants our conclusionthat it will not properly effectuate the policies of theAct to permit retention of the unlawful exactions.4Accordingly, we shall orderthe RespondentEmployerand Respondent Local 705, jointly and severally, toreimburse all employees hired after May 18, 1968, whowere not members of the Union at the time of hire,for all dues,initiation fees, and assessments exactedfrom them.We shallimpose similar liability,joint andseveral, on Respondents Detroit Local Joint ExecutiveBoard and Local 234 as to all employees hired afterSeptember 18, 1968. As recommended by the Trial Exam-iner, the sums due the employees shall bear interestat the rate of 6 percent per annumORDERPursuant to the provisions of Section 10(c) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board adopts as its Order the Recom-mended Order of the Trial Examiner, as modified below,and hereby orders that Respondent Stafford'sRestau-rant, Inc., Detroit, Michigan, and Respondents DetroitLocal Joint Executive Board, Hotel and RestaurantEmployees&Bartenders International Union,AFL-CIO,and its Locals 234 and 705, Detroit, Michigan, andtheir respective officers, agents, successors,and assigns,3The Board is mindful that events which transpired more than6months prior to the filing of the charges in these cases may notserve as a basis for finding a violation of the Act However,in conformitywith our general practice, we do consider such events outside the10(b) period in determining the proper remedial measures to counteractthe effect of the violations found to have occurred within the 6 monthspreceding the filing of the chargesLundy Manufacturing Corporation,136NLRB 1230, enfd 316 F 2d 921 (C A 2), cert denied 375 U S895'Statchwell Electric Construction Company, Inc ,128 NLRB 1265,1280shall take the action set forth in thit Trial Examiner'sRecommended Order, as herein modified:1.Delete paragraph2(a) andsubstitute the following:"(a) Jointly and severally reimburse all employeeshired by Respondent Stafford'sRestaurant,Inc. afterMay 18, 1968, who were not members of RespondentUnions on their date of hire,for alldues, initiationfees, and assessments withheld from their pay on behalfof Respondent Locals 234 and 705, provided that thejoint and several liability of Respondents Detroit LocalJoint Executive Board and Local 234 shall apply onlyto employees hired after September 18, 1968,and provid-ed further that the sums to be reimbursed by RespondentLocals 234 and 705 shall be separately limited to sumswithheld on behalf of each."2.Delete the sixth indented paragraph of AppendixA attached to the Trial Examiner's Decision and substi-tute the following-WE WILL reimburse all employees hired by usafterMay 18, 1968,who were not union memberson their date of hire,for all dues,initiation fees,and assessments withheld from their pay for thebenefit of Locals 234 and 705, Hotel and RestaurantEmployees,&Bartenders InternationalUnion,AFL-CIO. Local 705 is jointly and severally liablewith us for such reimbursements for all who werehired after May 18, 1968, and Detroit Local JointExecutive Board and Local 234 are also jointlyand severally liable with us for such reimbursement"for those who were hired after September 18, 19683.Delete the fourth indented paragraph of AppendixB attached to the Trial Examiner's Decision and substi-tute the following:WE WILL, jointly and severally with Stafford'sRestaurant,Inc., reimburse employees for all dues,initiation fees, and assessments unlawfully withheldfrom their pay on our behalf. The liability of Local705, Hotel and Restaurant Employees & BartendersInternational Union,AFL-CIO forreimbursementapplies to employees hired by Stafford's after May18, 1968,and the liability of Detroit Local JointExecutive Board and' Local 234 applies to employ-ees hired after September 18, 1968.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICKU. REEL: Trial Examiner: These cases,consolidated by order of the Regional Director andheard at Detroit,Michigan,on April 29,1969, originatedwith charges filed against Respondent Stafford's andRespondent Local 705 on November 18, 1968, an amend-ed charge filed against all Respondent labor organizationson March 18, 1969, and a complaint issued April 1,1969. Essentially the case presents questions as to theappropriate remedial action to be taken'with respectto a palpably illegal union-security contract.Althoughissue was duly jcsined by the filing of answers, at the 476DECISIONSOF NATIONALLABOR RELATIONS BOARDhearing before me Counsel for the Respondent Employeramended his answer to "entera plea of no contestif that is possible in these proceedings." Further explain-ing the position of Respondent Employer, counsel repre-sented that his client would take no further part inthe litigation but would abide by whatever result wasultimately reached in the litigation between the remainingparties, and would acknowledge its liability to whateverextent this was determined in the litigation.Upon the entire record and after due considerationof the briefs filed by General Counsel and Respondentlabor organizations, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THEiEMPLOYER AND THE LABORORGANIZATIONS INVOLVEDRespondent Stafford's Restaurant, Inc., herein calledStafford's,' is aMichigan corporation, which togetherwith an affiliated corporation operates restaurants inthe Detroit area. The annual gross revenue of the restau-rants is approximately $950,000, and they purchasedsubstantial amounts of products and supplies from Michi-gan wholesalers who received such merchandise directlyfrom outside the State. Stafford's is therefore an Employ-er engaged in an activity affecting commerce withinthemeaning of Section 2(6) and (7) of the Act. Theother Respondents, consisting of the Detroit Local JointiExecutive, Board, Hotel and Restaurant Employees &Bartenders International Union, AFL-CIO (herein calledthe Joint Board), and its four constituent Locals, 234,562,E 880, and 705, are labor organizations within themeaning of Section 2(5) of the Act. In general terms,Local 705 represents' waitresses; Local 234, cooks; Local562, bartenders; and Local 880, hotel-motel employees.Stafford's has no employees within the jurisdiction ofLocal 562 or Local 880II.THE UNFAIR LABOR PRACTICESOn June 1, 1966, Stafford's and the Joint Board "repre-senting and acting for" the four constituent locals, execu-ted a contract which included among its provisions 'arequirement that employees had to join the' appropriateunion within 7 days after being hired. This provisionis, of course, a plain violation of the 30-day requirementcontained in Section 8(a)(3) 6f the Act, and' the parties,by maintaining,it (whether or not it was enforced) haveviolatedSection 8(a)(l), (2), and (3), and Section8(b)(l)(A) and (2).Pantlind Hotel Co.,175NLRB No.125.In thePantlindcase the Board stated: "We shallnot, however, order dues reimbursement . . . becauseithas not been shown,that any . ... employees joinedtheUnion under coercion rather than of their ownvolition." The basic issue in the instant case is whetherthe facts here call for the reimbursement remedy.The contract provided for a checkoff of union duesfor arty employee who "has voluntarily signed a waivercard authorizing the,deduction of same! . ." The partiesstipulated that, notwithstanding that clause, the duesof the Charging Party were in fact deducted from herpay although she at no time signed such an authorization.In addition, General Counselurgesthat the record estab-lishes that thesigningof such authorizations by anyother employees was not voluntary. For the reasonsindicated below,I find meritin this contention.On November 21, 1967, the financial secretary ofLocal 234 sent the following letter to Stafford's:We are reluctantly refunding to your Companythe amount of - $30.00 on a Mr. Carl Price whichIcan assure you that our organization will notdo this in the future.,In accordance with your present existing laborcontract, employees must make application andbecome a member on the 7th day. We, the Union,have never enforced this clause simply becauseyou have a checkoff system withdues and initiationfees being sent to this Union once each monthand I can assure you that we, have no intention,of disturbing our relations pertaining to the monthlycheckoff system.The Union has sent to your Company waivercards to authorize payroll deductions and it is yourobligation to have all new employees sign the waivercards on their date of hire.We are sorry that a matter of this sort arosebut we sincerely hope that it will make no changesin the fine relations between your Company andLocal 234.Upon receiving this letter, Dan Vatsis, president ofStafford's, drew a circle around the third paragraph,and sent it to his secretary, Gerry Amo, with the follow-ing note: "Gerry, read this. When they fill W-4 youalso have them sign this."'The ,'waiver cards" in question are captioned "Mem-bership Application and Check-Off Authorization Card."They are addressed to the Employer, and recite thatthe employee signing the card, requests and acceptsmembership in the appropriate Local, and authorizestheEmployer to deduct membership dues, initiationfees, or reinstatement fees from the employee's firstpay of each month and to remit to the Local the sumthus deducted. Vatsis' testified that since receiving theletter quoted above it has been and is Stafford's practiceto have the employees sign these cards within the firstweek of their employment.. Under these circumstances'Ifind that the employees who signed the membershipapplication and checkoff card did so becausesigningof that card was a condition of employment, and hencewas not "voluntary."The record establishes that in most, if not all, instancesdeductions were not made until after 30 days of employ-ment. Relying on this fact and on thePantlindcase,the Respondent labor organizations argue that a duesreimbursement order is not warranted. Moreover, severalcases establish that even in the event of a nonvoluntarycheckoff, the Board will order dues reimbursement onlyfor the first month's dues. SeeCadillacWire Corp.,128 NLRB 1002— enfd. 290 F.2d 261 (C.A. 2);Campbell ,STAFFORD'S RESTAURANT. INC.' , '477Soup Company,152 NLRB 1645, enfd. 378 F.2d 259(C.A. 9), cert. denied 389 U.S. 900; Gladys A.Juett,137 NLRB 395General Counsel distinguishes theCadillacandCamp-bellcases on the ground that the contracts in thosecases were valid, and the sole illegality lay in the coercionof the checkoff. In essence, therefore, General Counselconcedes that where the contract is lawful but the check-off is coerced(CadillacandCampbell),or where thecontract is unlawful but the checkoff is voluntary(Pant-lind)the full reimbursement remedy is not warranted.But, says the General' Counsel, if both the contractand the checkoff are tainted, as in this case, reimburse-ment of all dues is appropriate. I confess to a certainsympathy with General Counsel's argument. To permitparties to an illegal contract and an illegal checkoffto escape with no liability to the employees whosefrightswere thus doubly invaded almost invites violationof the statute. In effect it assures the parties that nomatter how illegal their contract and their practice,the Board will grant only such relief as is requiredto put the contract into legal form. On the other hand,to grant full reimbursement may be said to give a windfallto employees who have enjoyed the benefits of represen-tation,and for that reason such a remedy may bemore appropriate where the ,labor organization was thebeneficiary of unlawful assistance in acquiring its majori-ty status.In any event, I findthe,Juettcase,supra,dispositiveof the matter. In that case the Board had before itboth a coerced checkoff and a contract which did notallow the statutory time before requiring union member-ship.'Over the dissent of Member Rodgers, who thereespoused the view here urged by General Counsel ('137NLRB at 397, fn. 6), the Board in Juettlordered duesreimbursed only for the period in which they couldnot have been required under a valid contract. I thereforereach a similar result here, except as to the ChargingParty, who never authorized'any deductions and is enti-tled to full reimbursement.''General Counsel also alleged that Stafford's "threat-ened employees with discharge for failing to joinRespondent Unions and authorizing deductions for uniondues and fees six days after date of hire." The soletestimony relied on in support of this allegation is thatof Stafford's president, describing his conversation withthe Charging Party when she complained of the' deduc-tions from her pay. His testimony reads in pertinentpart:in a week or two from that' date she was goingto Europe. She wanted her money back becauseshe was leaving. I asked her to go to the unionand I gave her the address- I believe. That's howwe left it.We didn't have an argument or anything.She-said that she would to the best of my recollec-tion.That was the last that I talked to Theresaconcerning the matter.In the next day or two I received notificationfrom the National Labor Relations Board notifyingme she had lodged a complaint.Q. During this conversation do you recollect tell-ing her that she could have been discharged fornot being a member of the union?A. No, I don't believe so, I don't think I saidthat.Q.What do you recollect saying?A. I don't think I said anything like ' that. Imight have told her something like she knew thatit"was a union house and that she knew that shehad to' join the union. I didn't threaten her ortry to intimidate her or anything like that in thisconversation. I knew she was leaving our employ-ment within a week or two.This testirony falls far short of sustaining the allegationquoted above.Finally, the testimony establishes - that RespondentLocals 562 and 880 had no members at Stafford's, hadIno irelationswith it, and took no part in the unfairlabor practices here found except that their names appearon the printed portions, of the contract as membersof the Joint Board. I hereby grant the motion to dismissCONCLUSIONS OF LAW1.By maintaining in their collective-bargaining agree-ment an illegal union-security clause requiring unionmembership within 7 days following employment, byrequiring employees to sign checkoff authorizations asa condition of employment and by deducting dues andinitiation" fees from an employee who did not sign acheckoff authorization, Staffords's has engaged in unfairlabor practices affecting commerce within the meaningof Sections 8(a)(1), (2), and (3), and 2(6) and (7) ofthe Act.Anyway, she wanted her money back and I toldher that I didn't have it and I felt she shouldgo down to the union.' I asked her to go to theunion and see if they wouldn't refund her moneyto her inasmuch as she was leaving to go to Europe,'The deficiency in the time allowed in that contract was onlyIday, rather than 23 as in 'the case at bar, but I perceive no legaldistinction between the two, and the Board did not indicate inJuettthat it was influenced by the technical character of the violation2.By maintaining in effect the contract describedin the foregoing conclusion of law, and byinsistingon the compulsory checkoff there described, Respond-ents Joint Board and its Locals 234 and 705 have engagedin unfairlabor practices affecting commerce within themeaning ofSections 8(b)(l)'(A) and (2) and 2(6)' and(7) of the Act.3.RespondentLocals562 and 880 have not. engagedin any of the aforementioned unfair labor practices. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYAs stated above, I shall recommend in accordancewith theJuettcase that Stafford's and the RespondentUnions jointly and severally reimburse any employeefor union dues deducted from his wages for the first30 days of his employment (including initiation feesdeducted from the wages of employees who workedless than 30 days) and also that they jointly and severallyreimburse the Charging Party for all union dues andfees deducted from her wages. Because of the limitationsperiod provided in Section 10(b) of the Act, the liabilityof Stafford's and Local 705 commences May 19, 1968;the liability of the Joint Board and Local 234 commencesSeptember 19, 1968, 6 months prior to the dates therespective charges were served. All sums due underthis order shall bear interest as provided inSeafarersInternationalUnion;138NLRB 1142. Finally, I shall,of course, recommend that the parties cease and desistfrom their unfair labor practices (including giving effectto any checkoff authorizations which were not voluntarilysigned) and post appropriate notices.Accordingly, upon the foregoing findings and conclu-sions, and upon the entire record in this proceeding,I recommend, pursuant to Section 10(c) of the Act,issuance of the following:ORDERRespondent Stafford's Restaurant, Inc., its officers,agents, successors, and assigns, and Respondents DetroitLocal Joint Executive Board, Hotel and RestaurantEmployees & Bartenders International Union, , AFL-'CIO, its Locals 234 and 705, and their respective officers,agents, and representatives, shall-1.Cease and desist from:(a)Entering into or maintaining or enforcing any con-tractwhich requires employees to become or remainmembers of any labor organization, except to the extentthat such contract conforms with the requirements ofSection 8 (a)(3) of the Act.(b) Insisting as a condition of employment thatemployees authorize the withholding of union dues andfees(c)Withholding union dues or fees from the payof employees who were not apprised by Stafford's Res-taurant, Inc., that execution of checkoff authorizationswas voluntary and not required (provided, that thisparagraph shall apply only to Stafford's Restaurant,Inc.).(d)Assisting or contributing support to Detroit LocalJoint Executive Board, Hotel and Restaurant Employees& Bartenders International Union, AFL-CIO, and itsLocals 234 and 705, or to any other labor organizationof its employees (provided, that this paragraph shallapply only to Stafford's Restaurant, Inc.).(e) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed in Section 7 of the Act (provided,that the phrase "interfering with" in this paragraphis applicable to-Staffor'd's Restaurant, Inc.).2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Make whole in the manner and for the periodsset forth in that portion, of the Trial Examiner's Decisionentitled "The Remedy,"' all employees from whom dueswere deducted for the first 30 days of their employment,all employees from whom initiation fees were deductedwho worked less than 30 days for Stafford's, and theCharging Party (provided that the liability of Locals234 and 705 under this provision shall be separatelylimited to sums deducted on behalf of each).(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards', personnel records and reports, and all otherrecords necessary to analyze the amounts due underthe terms of this Order.(c)Amend their collective-bargaining contract to theextent that said contract does not conform to the require-ments of Section 8(a)(3) of the Act.(d)Post at 'their respective' places 'of business thetwo attached notices marked "Appendixes A and B."2Each of the Respondents upon receiving copies of thenotice appropriate to it on forms provided by theRegional Director for Region 7, shall have its authorizedrepresentative duly sign said notices, post copies atitsplace of business, and return other, copies to theRegional Director for posting by the other Respondent.Copies of both notices shall be posted by the Respond-ents immediately upon receipt thereof, and shall bemaintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices toemployees or members (to who the notice is directed)are customarily posted. Reasonable steps shall be takenby Respondents to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 7, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.32 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthewordstheRecommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision,and Order "1In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify the RegionalDirector for Region 7,inwriting,within10 days from the date ofthis Order, what steps Respondents have taken to comply herewith STAFFORD'S RESTAURANT,INC479NOTICE TO ALL EMPLOYEESAPPENDIX AdirectlywiththeBoard'sRegionalOffice,500 BookBuilding, 1249 WashingtonBoulevard,Detroit,Michigan48226, Telephone 313-226-3244APPENDIX BPursuant to the Recommended Order of a Trial Exam-iner of the National Labor Relations Board and in orderto effectuate the policies of the NationalLaborRelationsAct, as amended,we hereby notify our employees thatWE WILL NOTinclude,maintain,or continuein our collective-bargaining contract with DetroitLocal Joint Executive Board,Hotel and RestaurantEmployees&Bartenders InternationalUnion,AFL-CIO, and its Locals 234 and 705, or withany other affiliated local organization,any clauseswhich provide that employees must become unionmembers in less than 30 days after they are hiredWE WILL NOT require that employees as a condition of employment authorize us to withhold uniondues or fees from their wagesWE WILL NOT give effect to any such authoriza-tionswhich were obtained from employees whowere not advised that such authorizations werevoluntaryWE WILL NOT assist or contribute support toDetroit Local Joint Executive Board,Hotel andRestaurant Employees&Bartenders InternationalUnion, AFL-CIO, and its Locals 234 and 705,or to any other labor organization of our employeesWE WILL NOT in any like or related mannerinterferewith,restrain,or coerce employees inthe exercise of their rights guaranteed in Section7 of the ActWE WILL, jointly and severally with the above-named Unions,reimburse employees for any duesdeducted from their wages for the first 30 daysof their employment, and for initiation fees deduct-ed from employees who worked less than 30 daysWE WILL, jointly and severally with the abovenamed Unions,reimburse Theresa Hunt for allunion dues and fees deducted from her pay withouther authorizationSTAFFORD'SRESTAURANT, INC(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altereddefaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions,they may communicateNOTICE TOALL MEMBERSAND TO EMPLOYEES OFSTAFFORD'S RESTAURANT, INCPursuant to the Recommended Order of a Trial Examiner of the National Labor Relations Board and in orderto effectuate the policies of the NationalLaborRelationsAct, as amended, we hereby notify you thatWE WILL NOTinclude,maintain,or continueinourcollective-bargainingagreementwithStafford'sRestaurant,Inc , any clauses which pro-vide that employees must become union membersin less than 30 days after they are hiredWE WILL NOT instruct Stafford's Restaurant,Incthat it must obtain duescheckoffauthoriza-tions from employeesWE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights guaranteed in Section7 of the ActWE WILL, jointly and severally with Stafford'sRestaurant,Inc , reimburse employees for any duesdeducted from their wages for the first 30 daysof their employment,and for initiation fees deducted from employees who worked less than 30 daysWE WILL, jointly and severally with Stafford'sRestaurant, Inc , reimburse Theresa Hunt for allunion dues and fees deducted from her pay withouther authorizationDETROIT LOCAL JOINTEXECUTIVE BOARD,HOTEL AND RESTAURANTEMPLOYEES &BARTENDERSINTERNATIONAL UNIONAFL-CIODatedBy(Labor Organization)(Representative)(Title)LOCAL 234, HOTEL ANDRESTAURANT EMPLOYEES& BARTENDERSINTERNATIONAL UNION,AFL-CIO(Labor Organization) 480DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARD(Representative)(Title)DatedBy(Representative)(Title)LOCAL 705,HOTEL ANDRESTAURANT EMPLOYEES&BARTENDERSINTERNATIONAL UNION,AFL-CIO(Labor Organization)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice may be directedto the Board's Regional Office, 500 Book Building, 1249Washington Boulevard, Detroit, Michigan 48226, Tele-phone 313-226-3244.